               Case 01-55555       Doc 9272   Filed 04/20/20    Page 1 of 3




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

In re                                  )         Chapter 11
                                       )         Case No. 13-12329 (CSS)
FBI WIND DOWN, INC. (f/k/a             )
Furniture Brands International,        )
Inc.), et al.,                         )
                                       )
                                       )
               Debtors.                )
___________________________________ )
FBI WIND DOWN, INC.                    )
LIQUIDATING TRUST, by and through )
Alan Halperin, as Liquidating Trustee, )
                                       )
               Plaintiff,              )
v.                                     )         Adv. Pro. No.: 15-51324 (CSS)
                                       )
CAREERS USA, INC. a/k/a                )
CAREERSUSA,                            )
                                       )
               Defendant.              )

                                         ORDER

             For the reasons and to the extent set forth in the Court’s opinion dated

  April 17, 2020, it is hereby ordered that Defendant’s Motion for Summary Judgment

 Pursuant to Fed. R. Civ. P. 56 [Adv. D.I. 68] filed on July 30, 2018 is Denied as follows:


        1.    Summary judgment is denied as to whether the Transfers were preferential

              under Section 547.

        2.    Summary judgment is denied as to the lack of fraudulent transfers under

              Section 548.
               Case 01-55555     Doc 9272       Filed 04/20/20   Page 2 of 3




      3.     Summary judgment is denied regarding the ordinary course of business,

             contemporaneous exchange for new value, subsequent new value, and

             mere conduit defenses.

      It is further ordered that Plaintiff’s Cross-Motion for Summary Judgment [Adv.

D.I. 69] filed on August 13, 2018 is Granted, in part, and Denied, in part as follows:

      1.     Summary judgment is granted, in part, as to whether Transactions were

             preferential under Section 547 excluding Transactions on August 21, 2013,

             August 23, 2013, and August 30, 2013, for which factual issues remain and

             summary judgment is denied.

      2.     Partial summary judgment as to whether Transfers were for less than

             reasonably equivalent under Section 548 is denied.

      3.      Summary judgment is denied with respect to the ordinary course defense

             as there are unresolved questions of fact.

      4.     Summary judgment is granted as to the contemporaneous exchange for

             new value defense, excluding those Transfers made after August 15, 2013,

             for which factual issues remain and summary judgment is denied.

      5.     Summary judgment is denied as to the subsequent new value defense for

             which factual issues remain.




                                            2
               Case 01-55555    Doc 9272       Filed 04/20/20   Page 3 of 3




      6.     Summary judgment is denied as to recovery under Section 550 and well as

             to disallowance, objection, and setoff of the claim under Section 502(d) and

             the Plan.




                                                 __________________________________
                                                 Christopher S. Sontchi
                                                 Chief United States Bankruptcy Judge
Date: April 17, 2020




                                           3
